—Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 26, 1998, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Following an employee disciplinary hearing pursuant to Civil Service Law § 75, claimant was found guilty of, inter alia, submitting falsified or inaccurate documents to the employer in a scheme designed to cause parking tickets to be dismissed. Consequently, his employment as an assistant civil engineer was terminated. Based on these findings, the Unemployment Insurance Appeal Board denied claimant unemployment insurance benefits on the ground that he was terminated for misconduct.
We affirm. The record reveals that claimant, who was represented by counsel, was given a full and fair opportunity to litigate the issue of misconduct at the disciplinary hearing. Inasmuch as this identical issue was before the Board, we find that the Board properly accorded collateral estoppel effect to these factual findings (see, Matter of Obafemi [Commissioner of Labor], 250 AD2d 905; Matter of Carter [New York City Dept. of Personnel—Sweeney], 242 AD2d 777, lv denied 91 NY2d 809). Moreover, given the nature of claimant’s conduct, we further find that the Board’s decision is supported by substantial evidence (see, Matter of Fox [New York City Hous. Preservation & Dev.—Sweeney], 233 AD2d 645, 646).
*745We have reviewed claimant’s remaining arguments and find them unavailing.
Cardona, P. J., Mercure, Carpinello, Graffeo and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.